Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-83
                     Lower Tribunal No. 20-19028SP
                          ________________


                Tower Imaging, LLC, a/a/o Cindy Boyer,
                             Appellant,

                                     vs.

                  Direct General Insurance Company,
                               Appellee.


     An Appeal from the County Court for Miami-Dade County, Miesha S.
Darrough, Judge.

      Daly & Barber, P.A., and John C. Daly, Matthew C. Barber and
Christina M. Kalin (Plantation), for appellant.

      McFarlane Dolan & Prince, and William J. McFarlane, III and Michael
K. Mittelmark (Coral Springs), for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.
      Appellant, plaintiff below, Tower Imaging, LLC a/a/o Cindy Boyer,

appeals a December 15, 2021 trial court order that granted appellee,

defendant below, Direct General Insurance Company’s June 1, 2021

amended motion to dismiss Tower Imaging’s complaint. After Tower Imaging

filed its initial brief with this Court, Direct General filed a notice conceding

that the trial court erred by granting Direct General’s dismissal motion.

Normally, in a confession of error case, upon receipt of an appellee’s

confession of error, we review the record and, assuming we agree with

appellee that the trial court erred, we issue a short reversal opinion. See,

e.g., Feldman v. Citizens Prop. Ins. Corp., 97 So. 3d 975 (Fla. 3d DCA 2012).

Upon our review of the record in this case, however, we are compelled to

dismiss the appeal for lack of jurisdiction. The challenged order merely

grants Direct General’s motion to dismiss; the order on appeal does not

dismiss Tower Imaging’s lawsuit. The challenged order, therefore, is a non-

final, non-appealable order. Notwithstanding Direct General’s confession of

error, we are without jurisdiction to adjudicate the appeal. See Bank of

America, N.A. v. Cartus, 920 So. 2d 774 (Fla. 3d DCA 2006).

      Appeal dismissed.




                                       2